DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 3/16/2021.  
Allowable Subject Matter
Claims 1, 3-11, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach an adapter wherein the sheath is partially removed, the optical cable to be inserted within the first channel and the first sheath extends over the entrance leg and a first heat sensitive boot is applied to the first sheath.  This feature is applied to the first channel, second channel and the third channel of the adapter.  The most relevant arts are to Breesch et al. (US 4,625,073) and Frederick (US 6,960,722 B2).  Frederick teaches a multi-branch junction overwrap which can be considered as a partially removed sheath.  However, Frederick’s invention does not teach a heat sensitive book nor the sheath is to extend over the entrance leg of the multi-branch junction.  Breesch teaches a multi-branch adapter for telecommunication cable.  However, Breesch’s adapter is a pressure tight seal which requires heat-activated sealant and not heat sensitive boot.  Therefore, the most relevant arts to Breesch and Frederick do not teach all the features as recited in claim 1.  
Claims 3-11, and 15-20 are dependent on claim 1.
Thus, with no teaching from the prior arts, and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine or modify the prior art of record in a manner so as to create the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883